Relator, restrained under a complaint charging, in substance, that he sold intoxicating liquors in Tarrant County, in time of war between the United States and the German Empire, within ten miles of a United States military camp designated as Camp Bowie, seeks release by original application for habeas corpus on the ground that the Act of the Legislature upon which the prosecution is based is *Page 403 
in conflict with the State Constitution, and is also in conflict with the law of Congress.
The section of the Act of the Texas Legislature involved is as follows: "From and after April 15, 1918, it shall be unlawful for any person in time of war between the United States and any other nation or country to sell, barter or exchange any spirituous, vinous, or malt liquors, or medicated bitters capable of producing intoxication, within ten miles of any part of the land or buildings occupied or controlled by the government of the United States, or any department thereof, and used as a fort, arsenal, training camp, quarters, or place where soldiers are, or may hereafter, be camped, stationed, or quartered; aviation field or school where soldiers, sailors, marines, or aviators are being quartered, drilled, or trained for service in any branch of the United States army or navy, except as herein provided."
Section 5 of the Act makes a violation of the provisions of the Act a felony, punishable by confinement in the State penitentiary for a term of not less than two nor more than five years, without the benefit of the suspended sentence.
The application, after charging that the relator is held by the sheriff of Tarrant County, on a warrant issued by reason of the complaint mentioned and setting out the constitutional provisions with which it is charged to be in conflict, contains the following: "Relator further shows to the court that that portion of Tarrant County, Texas, wherein the offense is alleged to have been committed, has not heretofore adopted local option and the sale of liquors has been lawfully pursued therein for many years continuously up to and including the 15th day of April, 1918, and but for the inhibition of said Act above referred to, such acts were and are lawful." No other facts are set out or proved, but those alleged are conceded to be true.
The Act of Congress is Chapter 15, First Session of the Sixty-fifth Congress, page 76, approved May 18, 1917, entitled "An Act to authorize the President to increase temporarily the military establishment of the United States." Section 12 of the Act contains the following: "That the President of the United States, as commander in chief of the army, is authorized to make such regulations governing the prohibition of alcoholic liquors in or near military camps and to the officers and enlisted men of the army as he may from time to time deem necessary or advisable." This section also declares a violation of such regulations if made would be a misdemeanor, punished with a fine not exceeding $1000 or imprisonment for not more than twelve months, or both.
Pursuant to this authority the President of the United States made an order that alcoholic liquor shall not be sold, given, served, delivered or shipped into the zone created as follows:
"1. There is hereby established a zone five miles wide, circumjacent to the boundaries of every military camp (except that within the existing limits of an incorporated city or town the zone shall not include *Page 404 
any territory more than one-half mile from the nearest boundary of such camp)."
From a careful investigation of the subject we state the conclusion that the section of the Act of the Legislature upon which the prosecution is founded, in its application to the locality in which the alleged offense took place, was not inhibited by the Act of Congress, nor the order of the President thereunder. The Act of Congress rests upon the clause of the United States Constitution granting power to raise and maintain armies, and upon that subject is supreme and exclusive of State authority. The State possesses no military power further than that given by the Constitution relating to its militia and to repel invasion. The war and military power is vested in Congress. U.S. Const., art. 1, sec. 8; Tarball's case, 13 Wall., 397; U.S. Const., art. 4, sec. 4. The State possesses the power to regulate intoxicating liquors within its domain, and this is exclusive of the power of Congress save to the extent that regulations on the subject may be necessary in the exercise of some other power vested in Congress by the Constitution. Cooley, Const. Lim., 7th ed., p. 834; U.S. v. DeWitt, 9 Wall., 41. Applied to the present matter, the power of the State, through its constitutional and legislative methods of regulation of the sale and use of intoxicating liquors, obtains throughout the State except in so far as it may be modified or superseded by the President's order made as an incident to the enforcement of the power of Congress over its armies. The analogy of the rules declared by the Supreme Court of the United States applicable to the power of Congress over the subject of interstate commerce to the exercise of the power involved in this proceeding is not complete. The cases of Leisy v. Hardin, 135 U.S. 100; Railway Co. v. Washington,222 U.S. 370; Railway Co. v. New York, 233 U.S. 671, and numerous others cited by relator, declare the power of Congress over the subject of interstate commerce exclusive, and that when Congress acts all State laws touching interstate commerce are superseded, and in instances the inference from inaction by Congress leads to the same result.
Unlike the subject of intoxicating liquors upon which the State's power is complete, regulation of interstate commerce is not within the scope of the police power of the State. There appears to be a distinction between the power under the interstate commerce clause, where the power of Congress is exclusive, and a regulation of Congress incidental to its military power affecting the subject of intoxicating liquors peculiarly within the domain of State legislation. Even in the construction of police regulations of the State, which incidentally indirectly affect interstate commerce, the rigid rule applied in the cases cited by relator is not enforced. Savage v. Jones, 225 U.S. 501. Illustrative is the expression of the Supreme Court in upholding a police regulation with reference to diseased cattle which incidentally affected the subject of interstate commerce, upon which there existed a Federal statute. The court said: *Page 405 
"This question must, of course, be determined with reference to the settled rule that a statute enacted in execution of a reserve power of the State is not to be regarded as inconsistent with an Act of Congress passed in the execution of a clear power under the Constitution, unless the repugnance or conflict is so direct and positive that the two Acts can not be reconciled or stand together." Railway Co. v. Haber, 169 U.S. 613.
So in the case of Reid v. Colorado, 187 U.S. 137, making a similar ruling, the court said:
"It should never be held that Congress intends to supersede or, by its legislation, suspend the exercise of the police powers of the States even when it may do so, unless its purpose to effect that result is clearly manifested. This court has said — and the principle has often been re-affirmed — that, in the application of this principle of supremacy of an Act of Congress in a case where the State law is but the exercise of a reserve power, the repugnance or conflict should be direct and positive so that the two Acts could not be reconciled or consistently stand together."
Other Federal authorities are Silz v. Hesterburg,211 U.S. 310; McLean v. Railway Co., 203 U.S. 38; Atlantic Coast Co. v. Wharton, 207 U.S. 828; Railway Co. v. Ubanks, 181 U.S. 420; Ashbul v. Kansas, 209 U.S. 231.
The Act of Congress is indicative of the intent to regulate the prohibition of alcoholic liquors near the military camps and to officers and enlisted men of the army as deemed necessary and advisable by the President. The extent to which the President has deemed it necessary and advisable to make such regulations is embraced in his order establishing a zone around military camps. This order, we think, is expressive of the extent to which Congress has entered the legislative field of and control of intoxicating liquors. It has not by entering the field to this limited extent, as incidental to the enforcement of the power granted by Congress to raise and maintain armies, ousted the State from its jurisdiction of the remainder of its domain, nor annulled therein the prohibition laws enacted under the local option clause of the Constitution, nor the regulations in non-prohibition territory prescribed by statute. Savage v. Jones, supra.
Section 13 of the same Act of Congress is the same, in substance, as section 12, supra, save that section 13 authorizes the military authorities to prohibit bawdy houses near military camps. An order establishing a zone within which such prohibition was effective was before the Federal court in Ohio, and from the opinion we quote the following:
"That the State in the exercise of its police power has the right to legislate, and in pursuance of that right has legislated, to control the morals of its citizens, and may prosecute the keepers of bawdy houses, is freely conceded; but their conviction and sentence for that offense in the State court, had action been taken against them there, would not bar prosecution in this court. Cross v. North Carolina, *Page 406 132 U.S. 131, 10 Sup. Ct., 47, 33 L.Ed., 287; Sexton v. California,189 U.S. 319, 323, 23 Sup. Ct., 543, 47 L.Ed., 833; Byrne, Fed. Crim. Proc., sec. 211. The attitude of the government is that Congress, not in the exercise of the police power, but in the exercise of the war power conferred upon it by the Federal Constitution, may also, as a matter of right, prohibit the presence of such places within the prescribed territory without encroaching on the jurisdiction of the State." United States v. Casey, 247 Fed. Rep., 365.
We refer to the above as emphasizing the view that the military regulation of alcoholic liquors is not exclusive of the State's police power on the subject. The question of whether the Federal rules and this State's law can coexist and be enforced in the same territory, is not involved, and not decided, it appearing that relator's alleged offense was not committed within the Federal zone.
We are also of the opinion that that part of the Act of the Legislature under which relator is prosecuted for the sale of the liquor complained of, as applied to the place at which the sale is charged to have occurred, is not a prohibition of the sale of intoxicating liquors in conflict with section 20, article 16, of the State Constitution, but a regulation of the sale consistent with and supported by the numerous authorities in this State interpreting the power of the Legislature to regulate the sale of intoxicating liquors in localities where the sale is not prohibited under said article of the Constitution. Ever since the Constitution of 1876 was adopted the prohibition law has been made effective under the local option laws in counties and districts deciding, by vote, to put it in force, and in the remainder of the State the sale of intoxicating liquor has been conducted under laws regulating it. The legislative power to prohibit having never been asserted, has not been determined by the courts.
The decisions of this and the Supreme Court of the State relating to the subject deal with the two phases mentioned, namely, first, defining the limits of legislative authority over the subject in subdivisions of the State which by vote have declared in favor of prohibition; and, second, those passing on the various acts enforcing the power of the lawmaking branch of the government to regulate the sale of intoxicating liquors in those parts of the State where its sale has not been prohibited under the local option clause of the Constitution.
In the first class mentioned are found the cases relied on by relator to sustain his contention that the provision of the Act under which he is held is an attempt to exercise a power not possessed by the Legislature by reason of the restrictions upon its power coming from section 20, article 16, of the Constitution, which is as follows:
"The Legislature shall at its first session enact a law whereby the qualified voters of any county, justice precinct, town, city (or such subdivision of a county as may be designated by the Commissioners Court of said county), may by a majority vote, determine from time to time whether the sale of intoxicating liquors shall be prohibited within the prescribed limits." *Page 407 
He cites Holley v. State, 14 Texas Crim. App., 516; Dawson v. State, 25 Texas Crim. App., 670, 8 S.W. Rep., 820; Ex parte Brown, 38 Tex.Crim. Rep., 42 S.W. Rep., 554; Stephens v. State, 73 S.W. Rep., 1056; Lewis v. State, 58 Tex. Crim. 351, 127 S.W. Rep., 808; State v. Texas Brew. Co., 157 S.W. Rep., 1166.
Holley's case was one in which the court held a statute invalid which authorized the qualified voters of a subdivision of a county to prohibit the sale, exchange or "gift" of intoxicating liquors for the reason that section 20, article 16, of the Constitution only authorized the people in a local option district to determine whether the "sale" of intoxicating liquor shall be prohibited.
In Dawson's case, supra, the question arose upon this state of fact: when the local option law was put in effect the statute covering it provided that it might be repealed by vote of the people after one year. Subsequently the Legislature amended the Act providing that the election for its repeal could not be held until the expiration of two years. An election was held within less than two years, resulting against prohibition. Dawson was discharged by the court on his contention that the election resulting against prohibition repealed the law in the territory involved, holding that the Legislature was without power to change by amendment the time within which the repeal could take place after prohibition had been adopted. From the opinion we quote as follows:
"Our view is that the amendatory Act of July 4, 1887, in each and all of its provisions, was intended to and does operate only in localities which have adopted since it went into effect, or may hereafter adopt, local option in accordance therewith, and that said provisions can not and do not, and were not intended to, operate in localities which, prior to their going into effect, had voted upon and adopted the law as it was prior to such amendatory provisions. Any other view, it seems to us, would invade the constitutional rights of the people of such localities and foist upon them a law which, perhaps, they never would have adopted, a law with respect to which their `option' had never been consulted or ascertained; a law enacted not by them but by the Legislature without constitutional right."
Ex parte Brown, 38 Tex.Crim. Rep., declared the Cold Storage Act void, an Act making it unlawful to keep intoxicating liquors for others on cold storage in districts where the sales were prohibited under the local option statute. The language of the court, in part, is as follows: "That provision inhibits the sale only and was evidently intended by the people to mark the limitation of power of the Legislature on that subject. The people, in saying that a sale of intoxicating liquors might be prohibited, deny to the Legislature the power to otherwise interfere with its use; and the Cold Storage Act was an attempted interference with the use of intoxicating liquors in local option territory, not authorized or warranted by the Constitution." See Ex parte Flake, 67 Tex.Crim. Rep., 149 S.W. Rep., 146.
Stephens' case, 73 S.W. Rep., 1056, held an Act of the Legislature *Page 408 
void, making it unlawful to give a prescription for intoxicating liquors in local option territory. It quotes and follows the Holley case, supra.
State v. Texas Brewing Co., supra, held an Act of the Legislature, levying a tax upon the pursuit of the business of taking orders for the sale of intoxicating liquors in prohibited territory, void upon the ground that under the facts of the case, taking orders would amount to a sale which, being prohibited in local option territory, could not be licensed. Judge Brown, writing the opinion, used the following language:
"All powers of government reside in the people, and the officials of the different departments exercise delegated authority; however, the Legislature can exercise all legislative power not prohibited by the Constitution. But the section of the Constitution quoted provides a method (a referendum) by which the voters of a given territory may exercise the sovereign power of legislating upon this subject, which places the law adopted by them above legislative authority, as if it had been embraced in the Constitution, and we must so consider the local option law adopted by the voters of Clay County, for that, like the Constitution, is the exercise of primary sovereignty; therefore, what is prohibited by the local option law, to be done in Clay County, as to safe of intoxicating liquors, can not be authorized by the Legislature to be done there."
In the Lewis case, 58 Tex.Crim. Rep., the previous cases cited were reviewed by Judge Ramsey, who wrote the opinion. The conclusion reached was that by reason of the judicial interpretation of the constitutional provision mentioned, and the subsequent implied adoption of that construction by legislative enactment, a statute making the penalty for a violation of the law prohibiting the sale of intoxicating liquors a felony would not operate in the district which adopted the prohibition when the penalty for its violation was a misdemeanor. Consequently, upon the interpretation of the Constitution given in the cases mentioned, the penalty for the violation of the local option law in the several counties of the State varies according to the status of the legislative enactment at the time that prohibition was adopted in the particular counties. Among other authorities on the subject are Ex parte Dupree, 101 Tex. 150; Dupree v. State, 122 Tex. 459; Segars v. State,40 Tex. Crim. 577; Ex parte Flake, 67 Tex.Crim. Rep., 149 S.W. Rep., 146; Johnson v. State, 75 Tex.Crim. Rep., 171 S.W. Rep., 211; Longmire v. State, 75 Tex. Crim. 616, 171 S.W. Rep., 1165; Fitch v. State, 58 Tex.Crim. Rep..
The judicial view of the restrictive effect of section 20, article 16, of the Constitution, on the legislative power in districts in which the prohibition has been put in operation by vote of the people, shed only an indirect light on the power possessed by the Legislature in districts such as that in which relator is charged with offending, where such prohibition has not been put in effect under the local option law Laws regulating the sale and use of intoxicating liquors in districts of the State where the sale was not prohibited under the local option law, have been enacted by the Legislature in great variety and number and in many *Page 409 
instances their validity has been passed on by the courts. Illustrations are article 155 of the Penal Code relating to C.O.D. shipments, held valid in L. Craddock  Co. v. Wells Fargo Express Co., 125 S.W. Rep., 59. Article 630, P.C., prohibiting sales of intoxicating liquors on election days. See Anderson v. State, 39 Tex.Crim. Rep.. Article 1054, P.C., prohibiting the sale or gift of such liquors to minors, upheld in Hogan v. State, 66 Tex.Crim. Rep.. Articles 595 and 623, P.C., relating to sales of habitual drunkards. Article 630, P.C., relating to sales at religious assemblages, held valid. Keith v. State, 38 Tex.Crim. Rep..
The sale in the instant case took place in Tarrant County, within ten miles of Camp Bowie, at a place where the sale of intoxicating liquors is not prohibited under the local option law, and has been lawfully pursued up to the passage of the Act of the Legislature in question, which is the only inhibition against its sale making it unlawful. The case of Cohen v. Rice, 101 S.W. Rep., 1053, decided by the Court of Civil Appeals at Dallas, the Supreme Court denying writ of error, was one in which an application for mandamus was sought to compel the tax collector to issue Cohen a license as a retail liquor dealer. The City of Marshall was a place in which the sale of intoxicating liquors was permitted. The mandamus was refused because of an ordinance of the city made under legislative authority, which prohibited the issuance of license to any person to sell or give away intoxicating liquors in any part of the districts defined, the prohibited districts including about eight-ninths of the territorial limits of the city. It was urged that in these districts there was established prohibition, which it was claimed was available only under the terms of article 16, section 20, of the Constitution. The ordinance was sustained, the court using the following language: "The ordinance does not prohibit the sale of intoxicating liquors in the City of Marshall, but regulates the same in the city by confining the sale to the business portion of the city."
The principle announced in Cohen v. Rice, supra, has been accepted as sound and applied in numerous instances by this court, as in Ex parte King, construing a provision of the special charter of Fort Worth granting authority to prescribe saloon limits of said city. The court, holding the provision valid, used the following language: "The Legislature of this State is authorized to empower the city council by special charter to prescribe the boundaries and limits within which the sale of liquor shall be prohibited by law, and such local authorities may define and limit the area within which alone such sales may be lawful. This was distinctly ruled in the case of Cohen v. Rice, 101 S.W. Rep., 1052, by the Court of Civil Appeals of the Fifth Supreme Judicial District, in which case writ of error was refused by our Supreme Court. This is in accordance with and well settled by the authorities." Similar ruling was made with reference to an ordinance of the City of Dallas in Williams v. State, 52 Tex.Crim. Rep., and with reference to an ordinance of Texarkana in Ex parte Abrams, 56 Tex. Crim. 465 *Page 410 
. To the same effect is Garonzik v. State, 50 Tex. Crim. 535, and LeGois v. State, 80 Tex.Crim. Rep.. See also Paul v. State, 106 S.W. Rep., 448, and Andrews v. Beaumont, 113 S.W. Rep., 615.
We have some statutes and decisions applicable to non-local option districts prohibiting the sale of intoxicating liquors to certain persons in certain localities, and at certain times. This restriction is confined to a part of Tarrant County near United States military posts or camps during the war.
The conclusion that this is a regulation within the scope of the principle discussed in Cohen v. Rice, supra, and cases following it, is difficult to escape. The provisions reviewed in the case of Cohen v. Rice, supra, are stated in the opinion as follows:
"(1) In March, 1903, the Legislature of the State of Texas granted to the City of Marshall a special charter, and section 16 of article 1 of the city charter reads as follows: `The city council shall have the power to prescribe by ordinance that no intoxicating liquors shall be sold or given away within the corporate limits of said city in any certain prescribed district in said corporation in which there are more resident than business houses, said districts to be accurately defined by said ordinance.' (2) The city council in June, 1906, adopted an ordinance under the above provisions of the city charter, defining the resident districts of the city, which ordinance provides that it shall be unlawful for any person, firm, or corporation, etc., to sell or give away any intoxicating liquors within any or either of the prescribed districts situated within the corporate limits of the said City of Marshall."
The effect of this ordinance was to withdraw a part of the territory of the City of Marshall from the operation of the laws in force in that city permitting the sale of intoxicating liquors under the license law, and to prohibit the sale of such liquors in the territory thus withdrawn. The effect of section 1 of the Act of the Thirty-fifth Legislature in question is to withdraw a part of the territory of Tarrant County from the operation of the laws permitting the sale of such liquors and to prohibit the sale of such liquors in the territory thus withdrawn. The analogy is obvious.
While as stated the Legislature would have no right to pass a law conflicting with the constitutional provisions, express or implied, on the supposition that it possessed such power as a war measure, the judicial knowledge of the court that the country is at war; that the State by large appropriations is aiding to the extent of preparing the militia for service in the Federal army; that at several points in the State of Texas the United States authorities have located military camps and cantonments, at which are concentrated large numbers of troops; that the conditions produced are abnormal to an extent that Congress has authorized, and the military authorities have adopted, stringent regulations with reference to alcoholic liquors and other sources of vice in the vicinity of these camps, may be considered in aid of the legal presumption in *Page 411 
favor of the validity of laws, in determining the reasonableness of the exercise of the police power of the State in the present instance.
The Constitution affords relator no guaranty of the privilege of selling intoxicating liquors in any specified locality in Tarrant County, nor in any particular portion of any of its political subdivisions or defined districts; nor has he shown that his authority to sell these liquors within the limits of the county, or within limits of any of the subdivisions or districts thereof, in which the sale of such liquors is permitted under the license laws, is unreasonably abridged by the enforcement of the regulation under consideration.
The application for writ of habeas corpus is dismissed.
Dismissed.